Ed Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
*453El artículo 82 de la Ley Hipotecaria, según, fue enmen-dado en 1928 (Leyes de ese año, pág. 219), provee:
“Las inscripciones hechas para responder de cantidades repre-sentadas por títulos al portador o transmisibles por endoso, se can-celarán presentándose la escritura otorgada por los que hayan co-brado los créditos, en la cual debe constar haberse inutilizado en el acto de su otorgamiento, los títulos endosables o al portador. 'Si todos o algunos de dichos títulos se hubiesen extraviado, sólo podrán cancelarse dichas inscripciones por medio de mandamiento judicial creditivo de haber recaído sentencia firme, obtenida por el procedi-miento ordinario del Código de Enjuiciamiento Civil, en que se declare haber quedado extinguidas dichas obligaciones.”
IJna corte de distrito ordenó al registrador que cance-lara en el registro de la propiedad una hipoteca que había sido ejecutada. El registrador se negó a hacerlo debido a que la resolución de la corte no demostraba que el docu-mento negociable garantizado por la hipoteca en cuestión hubiera sido inutilizado conforme exige el artículo 82, supra. El significado de ese artículo, según aparece con más clari-dad en el texto español, es que el mismo documento nego-ciable, si no se hubiese extraviado, debe ser marcado o se-llado como cancelado,' o inutilizado de algún otro modo visible. Lo que el juez de distrito dijo en su resolución fue sustancialmente que: “(Por cuanto” el gravamen hipoteca-rio ha quedado cancelado por ejecución, “Por tanto” el pa-garé garantizado por dicho gravamen también ha quedado cancelado y sin valor legal alguno. Esto no significa nece-sariamente que la cancelación se hubiera hecho constar me-diante constancia escrita sobre el mismo pagaré, o que éste hubiera sido anulado o inutilizado de alguna otra forma visible.
Al negarse 'a obedecer la resolución de la corte, el re-gistrador no trató de calificar ninguna conclusión de aquélla, ni ninguna cuestión de derecho por ella resuelta. La reso-lución tampoco demostraba que el pagaré se hubiese extra-viado o destruido, o que hubiera sido cancelado en la forma *454provista por el artículo 82 de la Ley Hipotecaria. Lo que el registrador hizo fué impugnar la autoridad del juez de distrito para ordenar la cancelación tomando los hechos adu-cidos en la resolución como fundamento de la misma. Si la resolución significaba que el pagaré mismo en realidad había sido “cancelado” o inutilizado en la forma prescrita por el artículo 82 de la Ley Hipotecaria, debió haber con-tenido una constancia a ese efecto en lenguaje sencillo. El registrador estaba en lo cierto al negarse a asumir que se había cumplido el requisito estatutario.

Debe confirmarse la nota recurrida.